BERKSHIRE, J.
Numerous errors are assigned in the de-wee appealed from, but in the view that I am constrained to take of the case, it will not be necessary to notice more ifcham one of them, it being the one upon which the appellant’s rights, if any, in the subject matter of the decree, are founded.
*549She claims the laud, or an interest in the land, which has been sold under a decree in this case, under an alleged purchase from William Paige. It appears that Paige purchased the tract of land from John W. Truslow, and paid a part of the purchase money, and received a title bond, but no deed was ever made for the land by Truslow.
The sale by Truslow to Paige was in April, 1858.
On the 10th of June, 1864, Paige sold the same land for a large advance on his own purchase to the appellant, who paid a part of the purchase money in the so-called Confederate money, and it distinctly appears that the contract between her and Paige was based entirely on Confederate paper. The portion of the purchase money so paid by the' appellant, was paid to Truslow in payment, as is alleged, of the residue of the purchase money due him from Paige.
The appellant, it appears, was put in possession of the land after purchase, but received no deed for the same.
After this Paige departed this life, being, as appears, largely indebted and in fact insolvent at the time of his death, and also at the time of the sale to the appellant. After the death of Paige these suits were instituted by his creditors, to subject, among other things, this land to the payment of the debts due from his estate, and a decree was accordingly rendered, under which the land has been sold and the proceeds applied to the payment of Paige’s creditors. It is of this decree that the appellant here complains. She claims that she was a bona fide purchaser for value, and insists that she is, therefore, entitled to the aid of a court of jquity, and the protection of her rights in the premises in ;he case, and this involves the question of the validity as to hird persons of her contract with Paige. In the case of Brown and others vs. Wiley, 2 W. Va., 502, this court decided, and, as I think, correctly, that a contract for the sale of real estate payable in the Confederate paper, though ex-oc'uted, was good as between the parties to it, but void as to dll other persons, and that a court of equity would neither lend its aid to the one party or the other, but leaves the parties to the illegal contract in the same condition in which *550they had placed themselves, and this I understand to be in accordance with the well settled principles of equity applicable to such cases. And the same doctrine held in^the case of Brown and others vs. Wiley, has since been declared by the circuit and district courts of the United States for the State of Georgia in the cases of Ann V. Martin vs. The Bartow Iron Works; Bailey, trustee, vs. Melner, and Scudder vs. Thomas, reported in the 35 of Georgia reports at pages 320, 330 and 364.
It thus appearing that the appellant can have no interest in the land in controversy as against the creditors of her vendor, it follows that the other errors complained of, if they were admitted to be so, could nqt be to her prejudice, and it is therefore unnecessary to consider them.
I think the decree should be affirmed, with costs and damages.
The other judges concurred.
DECREE AFFIRMED,